Title: To James Madison from Ely Magruder, 22 July 1808
From: Magruder, Ely
To: Madison, James



George Town 22nd. July 1808

I arrived here in the Schooner Brothers Return on or about the 20th. of May inst. from Barbados; where I had remained with the said Schooner for some months, until there were no American Vessels left at that Island except one other; and the one Commanded by me, above mentioned, in Consequence of the Embargo in this Country, between which time and the time of our sailing we had frequent applications from American Seamen in distress, for Subsistence and a passage to the United States.  I for my part took five, as you will see by the accompanying certificate of the Collector of this Port.  As there was no authorised Agent of the United States at that Island, I could not follow the mode pointed out by the Law, to authenticate a claim for the customary allowance in such cases, but must rest it upon this statement of the facts.  With great respect I have the honor to be, Sir, Your Most obdt. Servt.

Ely Magruder

